




Exhibit 10.1
INCREMENTAL ASSUMPTION AGREEMENT
INCREMENTAL ASSUMPTION AGREEMENT (this “Agreement”) dated as of April 18, 2012
relating to the Second Amended and Restated Credit Agreement dated as of
March 15, 2012 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”) among CHASE ACQUISITION I, INC., RBS
GLOBAL, INC. (“RBS Global”), REXNORD LLC (“Rexnord” and, together with RBS
Global, the “Borrowers”), the Lenders party thereto from time to time and CREDIT
SUISSE AG, as Administrative Agent (in such capacity, the “Administrative
Agent”).
RECITALS:
WHEREAS, the Borrowers have, by notice to the Administrative Agent dated April
17, 2012 delivered pursuant to Section 2.21 of the Credit Agreement (the
“Notice”) (a copy of which notice is attached as Exhibit A hereto), requested
Incremental Revolving Facility Commitments in an aggregate principal amount of
$85,000,000 (the “Revolving Facility Commitment Increase”); and
WHEREAS, each of the institutions listed on Schedule I hereto with an amount
greater than $0.00 under the heading “Additional Revolving Commitment”
(collectively, the “Increasing Revolving Lenders”) has agreed, on the terms and
conditions set forth herein and in the Credit Agreement, to provide the amount
of the Revolving Facility Commitment Increase set forth opposite its name under
the heading “Additional Revolving Commitment” on Schedule I hereto (an
“Additional Revolving Commitment”).
NOW, THEREFORE, the parties hereto therefore agree as follows:
Section 1.Defined Terms; References. Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Credit Agreement. The rules of construction specified in Section 1.02 of
the Credit Agreement also apply to this Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall, after this Agreement becomes effective, refer to the
Credit Agreement as amended hereby.
SECTION 2.    Revolving Facility Commitment Increase. Each Increasing Revolving
Lender shall, with effect from the Incremental Facility Closing Date (as defined
below), become an Incremental Revolving Facility Lender with an Incremental
Revolving Facility Commitment in an amount equal to its Additional Revolving
Commitment. Such Incremental Revolving Facility Commitment shall be a Revolving
Facility Commitment.



--------------------------------------------------------------------------------






SECTION 3.    Representations of the Borrowers. The Borrowers represent and
warrant that:
(a)    the representations and warranties set forth in the Loan Documents are
true and correct in all material respects on and as of the date of the Notice
and on and as of the Incremental Facility Closing Date after giving effect
hereto with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date);
(b)    no Event of Default or Default was continuing on the date of the Notice
and no Event of Default or Default has occurred and is continuing on and as of
the Incremental Facility Closing Date after giving effect hereto and to any
extension of credit requested to be made on the Incremental Facility Closing
Date; and
(c)    the Borrowers are in Pro Forma Compliance after giving effect to such
Incremental Revolving Facility Commitments and the Revolving Loans to be made
thereunder and the application of the proceeds therefrom, if any, as if made and
applied on such date.
SECTION 4.    Conditions. This Agreement shall become effective as of the first
date (the “Incremental Facility Closing Date”) when each of the following
conditions shall have been satisfied:
(a)    the Administrative Agent shall have received from each Loan Party, each
Increasing Revolving Lender and the Administrative Agent (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;
(b)    the representations and warranties set forth in Section 3 above shall be
true and correct as of the date hereof;
(c)    the Administrative Agent shall have received a certificate, dated the
Incremental Facility Closing Date and executed by a Responsible Officer of the
Borrowers, confirming the accuracy of the representations and warranties set
forth in Section 3 above;
(d)    the Administrative Agent shall have received, on behalf of itself, and
the Increasing Revolving Lenders, a favorable written opinion of Paul, Weiss,
Rifkind, Wharton & Garrison LLP, special counsel for the Loan Parties, (A) dated
the date hereof, (B) addressed to the Administrative Agent and the Increasing
Revolving Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering



--------------------------------------------------------------------------------






such other matters relating to this Agreement as the Administrative Agent shall
reasonably request;
(e)    the Administrative Agent shall have received board resolutions and other
customary closing certificates and documentation consistent with those delivered
on the Second Amendment Effective Date and such additional customary documents
and filings as the Administrative Agent may reasonably require to assure that
the Revolving Facility Loans in respect of the Incremental Revolving Facility
Commitments contemplated hereby are secured by the Collateral ratably with the
existing Term Loans and Revolving Facility Loans; and
(f)    any fees and expenses (including reasonable fees, charges and
disbursements of Davis Polk & Wardwell LLP) owing by the Borrowers to the Agents
in connection herewith invoiced prior to the date hereof shall have been paid in
full.
SECTION 5.    Acknowledgment of Increasing Revolving Lenders. Each Increasing
Revolving Lender expressly acknowledges that neither any of the Agents nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to such Increasing Revolving Lender.
Each Increasing Revolving Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to provide its Incremental Revolving
Facility Commitment hereunder and enter into this Agreement. Each Increasing
Revolving Lender also represents that it will, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
the Credit Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Each Increasing Revolving Lender expressly
acknowledges that prior to the date hereof, such Increasing Revolving Lender was
a Lender under the Credit Agreement and remains subject to the terms of the
Credit Agreement with respect to the increased Commitments contemplated herein,
including, without limitation, under Section 8.06 of the Credit Agreement.
SECTION 6.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
SECTION 7.    Confirmation of Guaranties and Security Interests. By signing this
Agreement, each Loan Party hereby confirms that (i) the obligations of the Loan
Parties under the Credit Agreement as modified hereby (including with respect to
the Revolving Facility



--------------------------------------------------------------------------------






Commitment Increase and any Loans or other extensions of credit made thereunder)
and the other Loan Documents (x) are entitled to the benefits of the guarantees
and the security interests set forth or created in the Collateral Agreement and
the other Loan Documents and (y) constitute Obligations and (ii) notwithstanding
the effectiveness of the terms hereof, the Collateral Agreement and the other
Loan Documents are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects. Each Loan Party ratifies and
confirms that all Liens granted, conveyed, or assigned to any Agent by such
Person pursuant to each Loan Document to which it is a party remain in full
force and effect, are not released or reduced, and continue to secure full
payment and performance of the Obligations as increased hereby.
SECTION 8.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
SECTION 9.    Miscellaneous. This Agreement shall constitute a Loan Document for
all purposes of the Credit Agreement. The Borrowers shall pay all reasonable
fees, costs and expenses of the Administrative Agent incurred in connection with
the negotiation, preparation and execution of this Agreement and the
transactions contemplated hereby.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


RBS GLOBAL, INC.
CHASE ACQUISITION I, INC.
REXNORD LLC
REXNORD INDUSTRIES, LLC
PT COMPONENTS, INC.
RBS ACQUISITION CORPORATION
RBS CHINA HOLDINGS, L.L.C.
REXNORD INTERNATIONAL INC.
THE FLAK SERVICE CORPORATION
PRAGER INCORPORATED
REXNORD-ZURN HOLDINGS, INC.
ENVIRONMENTAL ENERGY COMPANY
HL CAPITAL CORP.
OEI, INC.
OEP, INC.
SANITARY-DASH MANUFACTURING CO., INC.
ZURCO, INC.
KRIKLES, INC.
ZURCO, INC.
ZURN INTERNATIONAL, INC.
ZURN INDUSTRIES, LLC
ZURN PEX, INC.



By:
/S/ Mark W. Peterson
 
Name: Mark W. Peterson
 
Title: Senior Vice President and Chief Financial Officier of each above-named
entity



GA INDUSTRIES HOLDINGS, LLC
GA INDUSTIRES, LLC
RODNEY HUNT COMPANY, INC.



By:
/S/ Patricia M. Whaley
 
Name: Patricia M. Whaley
 
Title: Vice President, General Counsel & Secretary of each above-named entity




--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT
CREDIT SUISSE AG, CAYMAN ISLANDS
 
BRANCH, as Administrative
 
Agent

By:
/S/ Robert Hetu
 
Name: Robert Hetu
 
Title: Managing Director

By:
/S/ Kevin Buddhew
 
Name: Kevin Buddhew
 
Title: Associate






--------------------------------------------------------------------------------





INCREASING REVOLVING
LENDER
[________________], as Increasing
Revolving Lender



By:
 
 
Name:
 
Title:





By:
 
 
Name:
 
Title:





[ Executed by each increasing revolving lender]



--------------------------------------------------------------------------------



Schedule I
COMMITMENTS
Existing Revolving
Facility Lender
Existing
Revolving Commitment
Additional
Revolving Commitment
Total Revolving Commitment
Credit Suisse AG, Cayman Islands Branch
$
25,000,000


$
21,500,000


$
46,500,000


Deutsche Bank AG
$
30,000,000


$
16,500,000


$
46,500,000


Merrill Lynch Capital Corporation
$
30,000,000


$
16,500,000


$
46,500,000


Goldman Sachs Lending Partners LLC
$
25,000,000


$
21,500,000


$
46,500,000


Barclays Bank PLC
$
20,000,000


$
4,000,000


$
24,000,000


Sumitomo Mitsui Banking Corporation
$
20,000,000


$
5,000,000


$
25,000,000


BMO Harris Bank, N.A.*
$
30,000,000


$
—


$
30,000,000


Total
$
180,000,000


$
85,000,000


$
265,000,000







*Indicates an Existing Revolving Facility Lender that is not an Increasing
Revolving Lender



--------------------------------------------------------------------------------



EXHIBIT A
Notice Requesting Incremental Revolving Facility Commitments
[SEE ATTACHED]





--------------------------------------------------------------------------------





NOTICE REQUESTING INCREMENTAL REVOLVING FACILITY COMMITMENTS
Date:     April 17, 2012
To:
Credit Suisse AG, as administrative agent (in such capacity, the “Administrative
Agent”) under that certain Second Amended and Restated Credit Agreement dated as
of March 15, 2012 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”) among Chase Acquisition I,
Inc., RBS Global, Inc. (“RBS Global”), Rexnord LLC (“Rexnord” and, together with
RBS Global, the “Borrowers”), the Lenders party thereto from time to time as
lenders and agents and the Administrative Agent.

Ladies and Gentlemen:
Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
Borrowers hereby request Incremental Revolving Facility Commitments in an amount
set forth below to be made available under the Credit Agreement from the
Increased Amount Date specified below.
1. Amount of the Incremental Revolving Facility
       Commitments being requested:
 
$
85,000,000.00


 
 
 
2. Date on which such Incremental Revolving Facility
        Commitments are requested to become effective
        (the “Increased Amount Date”):
 
April 18, 2012



The Borrowers hereby further request that the Incremental Revolving Facility
Commitments requested hereby be Revolving Loan Commitments for all purposes
under the Credit Agreement from and after the Increased Amount Date.
[Signature page follows]



--------------------------------------------------------------------------------



This Notice Requesting Revolving Facility Commitment Increase is issued pursuant
to and is subject to the Credit Agreement and is executed as of the date set
forth above.


RBS GLOBAL, INC.
REXNORD LLC



By:
/S/ Mark W. Peterson
 
Name: Mark W. Peterson
 
Title: Senior Vice President and Chief Financial Officer of each above-named
entity




